Citation Nr: 1000901	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  06-05 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 10 percent 
disabling for degenerative disc disease of L5-S1 with low 
back pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel






INTRODUCTION

The Veteran served on active duty service from October 1990 
to December 1996.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from a March 2005 rating decision 
issued by the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Detroit, Michigan, which 
continued the Veteran's 10 percent disability rating for 
degenerative disc disease of L5-S1 with low back pain, and 
denied his request for an increased disability evaluation.  

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks entitlement to an increased disability 
evaluation for his service-connected degenerative disc 
disease of L5-S1 with low back pain.  Among other things, he 
has argued that his low back disability prevents or limits 
his ability to lift things, prevents him from sleeping on his 
back and limits his ability to sit and stand.  See VA Form 
4138, November 2002.  

In this case, the most recent VA spine examination was 
performed in February 2005.  There is also an examination 
report of record from December 2004.  Normally, the Board 
notes that the duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate examination was conducted.  See VAOPGCPREC 
11-95.  However, in light of concerns raised by the Veteran's 
representative as to the adequacy of the examination, the 
Board finds that another VA examination is necessary to 
decide the appeal.

In addition, in his application for an increased disability 
evaluation, the Veteran stated that he had been undergoing 
treatment for his low back disability at the Detroit VA 
medical center since 1996.  However, it appears that the only 
treatment reports of record pertain to his non-service-
connected psychiatric disability.  Moreover, a review of 
these treatment records indicates that the Veteran has been 
prescribed several prescription medications for low back pain 
and back spasms, further evidencing the possibility of 
additional VA treatment records related specifically to the 
back

Where VA has constructive and actual knowledge of the 
availability of pertinent reports in the possession of the 
VA, an attempt to obtain those reports must be made.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that 
documents which were not actually before the adjudicators but 
had been generated by VA employees or submitted to VA by 
claimant were, "in contemplation of law, before the 
Secretary and the Board and should be included in the 
record").  Therefore, while this case is in remand status, 
the RO should ensure that any additional VA records related 
specifically to the back or obtained and associated with the 
claims file.

Finally, with regard to the allegations of the Veteran's 
representative that the previous VA examiner was not 
qualified to perform the examination because he was a medical 
resident and purportedly did not work for the VA, the Court 
has held that VA may satisfy its duty to assist by providing 
a medical examination conducted by a person who is qualified 
through education, training, or experience to provide 
competent medical evidence under 38 C.F.R. § 3.159(a)(1).  
See Cox v. Nicholson, 20 Vet. App. 563 (2007).  Thus, while 
it appears necessary to obtain a new examination to ascertain 
the current status of the Veteran's disability, the Board 
does not find it necessary to specify any particular type of 
medical professional.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment 
records pertaining to the Veteran's low 
back disability since November 2003 (one 
year prior to the date of the Veteran's 
claim).  Any negative reply should be 
included in the claims folder.

2.  Thereafter, schedule the Veteran for 
an appropriate examination to determine 
the current severity of his service-
connected low back disorder.  Any tests 
deemed necessary should be conducted, and 
all clinical findings should be reported 
in detail.  The complete claims folder 
must be provided to the examiner for 
review in conjunction with the 
examination, and the examiner must note 
that the claims folder has been reviewed.  
The examiner should also elicit from the 
Veteran a personal history concerning his 
low back disorders and note that this has 
been considered.  The examiner should 
specifically discuss whether and to what 
extent the Veteran's low back disability 
restricts his routine daily activities, 
and/or whether his disability resulted in 
periods of incapacitation of at least two 
weeks total duration during the past 12 
months.  The examiner should also conduct 
range of motion studies for the Veteran's 
spine and identify any objective evidence 
of pain.  The examination report should 
specifically state the degree of 
disability present, to include whether 
there is favorable or unfavorable 
ankylosis in any degree of flexion or 
extension.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees of 
limitation of motion.  Any and all 
opinions must be accompanied by a complete 
rationale.

3.  Thereafter, the issue on appeal should 
be readjudicated.  If any benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
("SSOC") and afforded the opportunity to 
respond thereto.  The matter should then 
be returned to the Board, if in order, for 
further appellate process. 
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


